 

 

Soa Amésia@e@ak :21-mj-O0326-RMM Document 6 Filed 03/31/21 Page 1of13

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
United States of America
v. ) Case: 1:21-mj-00326

Elizabeth Rose Williams Assigned To : Meriweather, Robin M.

) Assign. Date : 3/19/2021

Description: Complaint w/ Arrest Warrant

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Elizabeth Rose Williams __
who is accused of an offense or violation based on the following document filed with the court: ee
O1 Indictment O Superseding Indictment 1 Information © Superseding Information J Complaint
0 Probation Violation Petition O) Supervised Release Violation Petition OViolation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. §§ 1752(a)(1), and (2) - Knowingly Entering or Remaining in any Restricted Building or
Grounds Without Lawful Authority and with Intent to Impede or Disrupt the Orderly Conduct of

Government Business or Official Functions); and
40 U.S.C. § 5104(e)(2)(D) and § 5104(e)(2)(G) - Violent Entry and PS Conduct on Capitol

Grounds. 2021.03.19
11:38:34 -04'00'

Issuing officer’s signature

Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

 

Date: 03/19/2021

City and state: Washington, D.C.

 

Return

: 62
This warrant was received on ( a , and the persop/was arrested on (date) _ 3/a3}2ey _
at (city and state) rae. s) [ E

 

 

esas | Dez
: : "Arresting Uf 's signature
eat name and title i,
eee

 

 

 
Case 1:21-mj-00326-RMM “Document 6 Filed 03/31/21 Page 2 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

United States of America § Case Number: SA:21-M -00329(1)

vs.

§ Date: March 24, 2021
§ TIME: 2:06-2:23 PM 17 min
§ SWORN:

(1) Elizabeth Rose Williams §

PROCEEDING MEMO - INITIAL APPEARANCE

. [ X |Complaint Filed — March 24, 2021 [_]Arrest Warrant Issued
[Indictment (Date)

[__]Information

[Prob Form 12 [x] Agency FBI
[x |Arrested March 23 , 2021
Date

 

COURT PERSONNEL:

Magistrate Judge: ELIZABETH §, ("BETSY") CHESTNEY

Courtroom Deputy: Valeria Sandoval

Interpreter: no

APPEARANCES: For the United States: ERIC FUCHS- Excused
For the Defendant:

 

Address:

 

 

Phone:

 

Retained] | FPD|_ | CIA[ |
PROCEEDINGS:

a. Defendant found competent.
b. Defendant informed of and received copy of charging document.
Violation: 18 USC 1752 and 40USC 5104(e)(2)(D) and 5104(e)(2)(G)

c. Defendant informed of maximum penalty: 1 yr imp , $100,000 fine; 1 yrs SR and
$125 SA as to count |

6 months imp; $5,000 fine; 1 yrs SR and $50 SA

 

d. Defendant informed of constitutional rights.
My constitutional rights have been explained to me.

 

 

 

Date Signature

e. Defendant informed of right to Preliminary Hearing.
set for March 31, 2021 at 11:00 AM
OR

[ No right to Preliminary Hearing.
Arraignment set for

 

PROCEEDINGS: (Continued)
f. Defendant informed of right to legal counsel.
1) Defendant waives counsel, OR
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 3 of 13

X 2) Defendant will try to secure counsel and inform court by Thomas Mills
as to name, address of counsel retained, OR
X 3) Defendant has completed financial affidavit.

a) Court finds Defendant is financially eligible and orders counsel appointed.

OR Court appoints:
b) Court finds Defendant is financially ineligible and denies request.
Defendant to advise Court by as to name, address of counsel retained.

g. PRETRIAL RELEASE:
[| 1) Government moved for detention under §3142(f).
Detention Hearing set for:
[J 2) Court SUA SPONTE "moves" for detention.
Detention Hearing set for:
[_] 3) Temporary detention ordered.
Bond Hearing set for:
4) Court orders Defendant be released on the following conditions:
a) Personal recognizance.
X _ b) Defendant's bond set at $25,000.00
_X__ which is unsecured.
which requires % deposit.
____ which requires 100% cash/corporate/surety.
__X_ ¢) Additional conditions of release as set forth in Order Setting Conditions of

 

 

 

Release.
[J 5) Detention ordered (i.e., Probation Violation).
5. a. |X |OTHER PROCEEDINGS Government asked the Court toll the speedy trial clock
under 18 USC 3161 until the time defendant makes her

 

first appearance in D.C. Attorney for defendant does not object. Government's request is
orally granted by the Court. Defendant orally asked the Court if she would be able to travel
to Florida. Court provided clarification to defendant as to the conditions of release. Travel
within the U.S is approved but defendant needs to keep pretrial appraised.
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 4 of 13

AO 199A (Rev. 06/19) Order Setting Conditions of Release “s

UNITED STATES DISTRICT COURT 25

e € DT, ~ € 2
WESTERN DISTRICT OF TEXAS BY
SAN ANTONIO DIVISION Werieser.
sy Oe ween,
Se 1
United States of America § Dy Cs
§ >
vs. § NO: SA:21-M -00329(1)
§
(1) Elizabeth Rose Williams §

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before
making any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a
sentence that the court may impose.

The defendant must appear at: Courtroom B

 

Place

on the 4th Floor in the John H. Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez
Boulevard, San Antonio, TX

 

Place

on

 

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:21-mj-00326-RMM Document 6 Filed 03/31/21 Page 5 of 13

AO 199B (Rev. 10/20) Additional Conditions of Release Page -2 of 3 Pages

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( )

(6) The defendant is placed in the custody of:

Person or organization
Address (only tf above is an organization)
City and state Tel. No.

 

 

 

 

who agrees to (a) superyise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody,

(

(
(
(
(
(

(
(

 

 

 

 

 

 

 

 

 

 

 

 

Signed:
Custodian Date
(  ) (7?) The defendant must:
X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES, AS DIRECTED ’
telephone number , no later than .

) (b) continue or actively seek employment.

) (c) continue or start an education program.

) (d) surrender any passport to:

) (e) not obtain a passport or other international travel document.

X ) (f) abide by the following restrictions on personal association, residence, or travel: | Advise Pretrial Services of any travel within the
Continential U.S. and outside of home
juriscdiction; no travel to Washington, D.C. unless for court related matters or attorney visits; no travel outisde U.S. without Court
approval.
X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: co-defendants

) (h) get medical or psychiatric treatment as directed by the Pretrial Service Office & pay as directed:

) @_ return to custody each at o’clock after being released at o’clock for employment, schooling,
or the following purposes:

) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

X ) (k) not possess a firearm, destructive device, or other weapon.
)} ()_ not use alcohol ( ) at all ( ) excessively.
) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
(m) medical practitioner.

) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing. ,

) (0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer, as directed.

) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

( ) i) Curfew. You are restricted to your residence every day ( ) from to ,or ( ) as
directed by the pretrial services office or supervising officer; or

( _) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

( _) Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

( _) Civ) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. Howerver,
you must comply with the location or travel restrictions as imposed by the court.

Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
) (q) submit to the following location monitoring technology and comply with its requirements as directed:

( ) @) Location monitoring technology as directed by the pretrial services officer; or

(__) (ii) Voice Recognition; or

( __) iii) Radio Frequency; or

( ) civ) GPS.

) (©) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
officer. .

) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
questioning, or traffic stops.

)

(

 

 
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 6 of 13

AO 199C (Rev. 09/08) Advice of Penalties Page 3. oof 3. Pages

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may resuit in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. :

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than !0 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release. | promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. 1 am aware of the penalties and sanctions
set forth above.

  

   

Defendant's Signature
City and State

Directions to the United States Marshal

{ A) The defendant is ORDERED released after processing.

( _) The United States marshal is ORDERED to keep the defendant in custody unti] notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified.

S 4S

Judiclat Officer's Si ire

Date: 03/24/2021

  

ELIZABETH S. ("BETSY") CHESTNEY, UNITED STATES MAGISTRATE
_JUDGE

Printed name and tile

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
Case 1:21-mj-00326-RMM Document 6 Filed 03/31/21 Page 7 of 13

AO 98 (Rev. 12/11) Appearance Bond

Py

UNITED STATES DISTRICT COURT ag & .
WESTERN DISTRICT OF TEXAS “ DH
SAN ANTONIO DIVISION Map
o 4 202
United States of America _ § Be /
§ a | mo Seer ey
vs. § Case Number: SA:21-M -00329(1)-. {, “¢ O> Teen
§ oe as
(1) Elizabeth Rose Williams § URS
Defendant
APPEARANCE BOND
Defendant's Agreement
I (1) Elizabeth Rose Williams (defendant), agree to follow every order of this court, or any court that

 

considers this case, and J further agree that this bond may be forfeited if I fail:

(1)
(2)

Le Oo

[JU s

to appear for court proceedings;
if convicted, to surrender to serve a sentence that the court may impose; or;
to comply with all conditions set forth in the Order Setting Conditions of Release.

 

 

Type of Bond
This is a personal recognizance bond.
This is an unsecured bond of $ 25,000.00
This is a secured bond of $ : , secured by:
(a) §$ . , in cash deposited with the court.

 

(b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
ownership and value):

 

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

(c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above agreement.
The court may immediately order the amount of the bond surrendered to the United States, including the security for the bond,
if the defendant does not comply with the agreement. At the request of the United States, the court may order a judgment of
forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

10
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 8 of 13

AO 98 (Rev. 12/11) Appearance Bond

Page 2

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the security
will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to serve a

sentence.

Declarations

Ownership of the Property. |, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) | will not sell the property, allow further claims to be made against it, or do anything to reduce its
value while this appearance bond is in effect.

Acceptance. 1, the defendant —- and each surety — have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. .I agree to this Appearance Bond.

1, the defendant — and each surety — declare under penalty of perjury that this information is true, (See 28 U.S.C.§ 1746.)

Date: 3/24/2021

Cf fF, lf ff
MZ Ze. Efe

7 Defendant's sigeiaturé
-

 

Surety/property owner — printed name

Surety/property owner — signature and date

 

Surety/property owner — printed name

Surety/property owner ~ signature and date

 

Surely/property owner — printed name

Date: 3/24/2021

Approved.

Date: 3/24/2021

Surety/property owner — signature and date

CLERK OF COURT

 

Signature of Clerk or Deputy Clerk

yobs

Wy Judge's jiinaars”

11
Case 1:21-mj-00326-RMM Document 6 Filed 03/31/21 Page 9 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

 

SAN ANTONIO DIVISION
United States of America § WAIVER OF RULE 5 & 5.1 HEARINGS
§ (Excluding Probation Cases)
vs. §
§ Case Number: SA:21-M -00329(1)
(1) Elizabeth Rose Williams §
Defendant § REF: 1:21-MJ-00326
L, (1) Elizabeth Rose Williams understand that in the
District of Columbia charges are pending
alleging violation of 18 U.S.C. 1752(a)(1) &(2) and 40 U.S.C. 5104(e)(2)(D)_ & (e)(2)(g)

 

 

and that I have been arrested in this district and taken before a United States Magistrate, who informed
me of the charge and of my right to:

(1) retain counsel or request the assignment of counsel if | am unable to retain counsel: (2) an identity
hearing to determine whether I am the person named in the charge(s); (3) a preliminary hearing (unless
an indictment has been returned or an information filed) to determine whether there is probable cause to
believe an offense has been committed by me, the hearing to be held in this district or the district of

prosecution; (4) request transfer of the proceedings to this district under Federal Rule of Criminal
Procedure 20,

I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):

X) Identity Hearing.

% Preliminary Examination.

( ) Detention Examination.

( ) Identity Hearing and I have been informed I have no right to a preliminary examination.
( ) Identity Hearing but request a preliminary and/or detention examination be held in the

prosecuting district and therefore, consent to the issuance of an order requiring my appearance in the
prosecuting district where the charge is pending against me.

Blah biel

 

; (1) Elizabeth Rose Williams, Defendant /
J/ Vale £0, AR / C 7 Sy { AF Xl v Ale, its
Date if f / y ;

Counsel for Defendant

12
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 10 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

 

 

SAN ANTONIO DIVISION
United States of America § WAIVER OF RULE 5 & 5.1 HEARINGS
§ (Excluding Probation Cases)
vs. §
§ Case Number: SA:21-M -00329(1)
(1) Elizabeth Rose Williams §
Defendant § REF: 1:21-MJ-00326
L, (1) Elizabeth Rose Williams understand that in the
District of Columbia charges are pending
alleging violation of 18 U.S.C. 1752(a)(1) &(2) and 40 U.S.C. 5104(e)(2)(D)_ & (e)(2)(g)

 

 

and that I have been arrested in this district and taken before a United States Magistrate, who informed
me of the charge and of my right to:

(1) retain counsel or request the assignment of counsel if | am unable to retain counsel: (2) an identity
hearing to determine whether I am the person named in the charge(s); (3) a preliminary hearing (unless
an indictment has been returned or an information filed) to determine whether there is probable cause to
believe an offense has been committed by me, the hearing to be held in this district or the district of

prosecution; (4) request transfer of the proceedings to this district under Federal Rule of Criminal
Procedure 20,

I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):

X) Identity Hearing.

% Preliminary Examination.

( ) Detention Examination.

( ) Identity Hearing and I have been informed I have no right to a preliminary examination.
( ) Identity Hearing but request a preliminary and/or detention examination be held in the

prosecuting district and therefore, consent to the issuance of an order requiring my appearance in the
prosecuting district where the charge is pending against me.

Blah biel

 

; (1) Elizabeth Rose Williams, Defendant /
J/ Vale £0, AR / C 7 Sy { AF Xl v Ale, its
Date if f / y ;

Counsel for Defendant

13
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 11 of 13

U.S. District Court [LIVE]
Western District of Texas (San Antonio)

CRIMINAL DOCKET FOR CASE #: 5:21-mj-00329-ESC All Defendants

Case title: USA v. Williams

Date Filed: 03/25/2021

 

Assigned to: Judge Elizabeth S.

Chestney

Defendant (1)

Elizabeth Rose Williams

None

High ffense L

None

Termin n

None

High ffense L

None

1

J

nin

represented by Roy R. Barrera , Jr.

Nicholas & Barrera

424 E. Nueva Street

San Antonio, TX 78205

(210) 224-5811

Fax: 210/224-5890

Email: rbarrerajr@ymail.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Thomas W. Mills , Jr.

Tom Mills Criminal Law, PLLC
3131 McKinney Avenue

Suite 800

Dallas, TX 75204
214-740-9955

Email: tmills@tmcriminallaw.com
TERMINATED: 03/30/2021
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Retained

Dispositi
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 12 of 13

Complaints

Disposition

18:1752.P—Knowingly Entering or
Remaining in any Restricted
Building or Grounds Without
Lawful Authority and with Intent to
Impede or Disrupt the Orderly
Conduct of Government Business
or Official Functions); and 40:1504
—Violent Entry and Disorderly
Conduct on Capitol Grounds.

 

 

 

 

 

 

 

 

 

 

Plaintiff
USA represented by Eric Fuchs
U.S. Attorney's Office
601 N.W. Loop 410, Suite 600
San Antonio, TX 78216
210-384-7445
Email: eric, fuchs@usdoj. gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Date Filed # | Page | Docket Text
03/24/2021 |1 Arrest (Rule 5/Rule 32.1) of Elizabeth Rose Williams (cd) (Main Document 1
replaced on 3/29/2021) (vs1). (Entered: 03/29/2021)
03/24/2021 |2 4 | Minute Entry for proceedings held before Judge Elizabeth S. Chestney:Initial
Appearance in Rule 5(c)(3)/ Rule 32.1 Proceedings as to Elizabeth Rose
Williams held on 3/24/2021 (Minute entry documents are not available
electronically.) (Court Reporter FTR Gold.) (cd) (Entered: 03/29/2021)
03/24/2021 |3 6 | CJA 23 Financial Affidavit by Elizabeth Rose Williams (SEALED pursuant to
E-Government Act of 2002). (cd) (Entered: 03/29/2021)
03/24/2021 |4 7 | ORDER Setting Conditions of Release as to Elizabeth Rose Williams (1) $25,000
Unsecured. Motions terminated:. Signed by Judge Elizabeth S. Chestney. (cd)
(Entered: 03/29/2021)
03/24/2021 |5 10 | Unsecured Bond Filed as to Elizabeth Rose Williams in amount of $ 25,000. (cd)
(Entered: 03/29/2021)
03/24/2021 |6 ORDER SETTING IDENTITY/PRELIMINARY HEARING as to Elizabeth
Rose Williams, ( Identity Hearing/Preliminary Hearing set for 3/31/2021 11:30
AM before Judge Elizabeth 8. Chestney,). Signed by Judge Elizabeth S.
Chestney. (cd) (Entered: 03/29/2021)
03/30/2021 |7 Unopposed MOTION to Substitute Attorney by Elizabeth Rose Williams.
(Barrera, Roy) (Entered: 03/30/2021)
03/30/2021 |8 12 | Waiver of Preliminary Hearing by Elizabeth Rose Williams (Barrera, Roy)
(Entered: 03/30/2021)

 

 

 

 

 

 
Case 1:21-mj-00326-RMM Document6 Filed 03/31/21 Page 13 of 13

 

03/30/2021 |9 13 | Waiver of Identity Hearing by Elizabeth Rose Williams (Barrera, Roy) (Entered:
03/30/2021)

 

03/30/2021 Text Order GRANTING 7 Motion to Substitute Attorney as to Elizabeth Rose
Williams (1) Entered by Judge Elizabeth S. Chestney. (This is a text-only entry
generated by the court. There is no document associated with this entry.) (vs1)
(Entered: 03/30/2021)

 

 

03/30/2021 Attorney Thomas W. Mills, Jr terminated as to Elizabeth Rose Williams. (vs1)
(Entered: 03/30/2021)

 

 

 

 

 
